[Cite as State v. O'Halloran, 2021-Ohio-1521.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                        :
                                                      :
         Plaintiff-Appellee                           :   Appellate Case No. 2020-CA-34
                                                      :
 v.                                                   :   Trial Court Case No. 2020-CR-79
                                                      :
 JAMES M. O’HALLORAN                                  :   (Criminal Appeal from
                                                      :   Common Pleas Court)
         Defendant-Appellant                          :
                                                      :

                                                 ...........

                                                 OPINION

                             Rendered on the 30th day of April, 2021.

                                                 ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, 61 Greene Street, Suite 200, Xenia, Ohio 45385
     Attorney for Plaintiff-Appellee

APRIL CAMPBELL, Atty. Reg. No. 0089541, 46½ North Sandusky Street, Delaware, Ohio
43015
      Attorney for Defendant-Appellant

                                                 .............




TUCKER, P.J.
                                                                                        -2-


       {¶ 1} Defendant-appellant James M. O’Halloran appeals from the judgment of the

Greene County Common Pleas Court, which convicted him of three counts of rape and

one count each of gross sexual imposition and importuning. Specifically, O’Halloran

challenges the sentences imposed on the rape offenses. For the reasons set forth

below, we conclude the trial court erred in sentencing. Accordingly, the judgment is

reversed and remanded for resentencing.



                             I.     Facts and Procedural History

       {¶ 2} On January 23, 2020, O’Halloran was indicted on three counts of rape in

violation of R.C. 2907.02(A)(1)(b), with notice that the offense was subject to the

sentencing provisions in R.C. 2971.03. He was also indicted on one count of gross

sexual imposition and one count of importuning. The victim was under the age of 13 at

the time of the offenses.

       {¶ 3} A plea hearing was conducted on June 12, 2020, during which the court

noted that O’Halloran had executed a plea form. The form indicated that the counts of

rape carried “a mandatory sentence of 10 years to life imprisonment.” Plea Agreement

(June 12, 2020). The court also informed O’Halloran at the hearing that the rape charges

“carr[ied] a mandatory prison sentence of a minimum of ten years to a maximum of life

imprisonment.” Plea Tr. p. 11. The court went on the state, “I do wish to advise you

that in regard to the three Rape counts, there is a minimum of ten years as to each

individual count for parole consideration.” Id. at p. 11-12. Further, the court stated, “If

you are to be released from prison, that would be a decision by the parole board, which

they’ll make if they choose to do so. Upon release from prison, you will be on parole[.]”
                                                                                          -3-


Id. at p. 15.   After otherwise being appropriately informed of his rights, O’Halloran

entered a plea of guilty to all five charges.

       {¶ 4} A sentencing hearing was conducted on August 6, 2020. The trial court

sentenced O’Halloran to a “definite prison term” of “life” for each of the counts of rape, to

a prison term of 36 months for importuning, and to 60 months for gross sexual imposition.

Judgment Entry of Conviction.          The latter two sentences were ordered to run

consecutively to each other and to the rape sentences. Thus, the aggregate sentence

imposed by the court was “a total sentence of life plus eight years of which life is a

mandatory term.” Id.

       {¶ 5} O’Halloran appeals.



                                          II.   Analysis

       {¶ 6} The sole assignment of error asserted by O’Halloran states:

       O’HALLORAN’S SENTENCES FOR COUNTS ONE THROUGH THREE

       SHOULD BE MODIFIED TO TEN-YEARS-TO-LIFE, RATHER THAN LIFE,

       BECAUSE THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN

       SENTENCING HIM TO LIFE.

       {¶ 7} O’Halloran asserts the trial court erred by sentencing him to life prison terms

on each of the rape counts.        He asserts the trial court was statutorily obligated to

sentence him to a minimum of 10 years to a maximum of life on each count. The State

concedes the error. However, the State asserts that, on remand, the trial court should

be instructed to order the sentences for all five counts to run consecutively, for an

aggregate term of 38 years to life.
                                                                                        -4-


      {¶ 8} O’Halloran was convicted of three counts of rape in violation of R.C.

2907.02(A)(1)(b). When considering a sentence for that specific offense, we look first to

R.C. 2907.02(B), which provides that, except for certain circumstances not applicable

here, “an offender under division (A)(1)(b) of this section shall be sentenced to a prison

term or term of life imprisonment pursuant to section 2971.03 of the Revised Code.” The

portion of R.C. 2971.03 applicable to this case provides that the court shall impose a

minimum term of 10 years and a maximum term of life imprisonment.                     R.C.

2971.03(B)(1)(a).

      {¶ 9} Under the facts of this case, R.C. 2971.03(B)(1)(a) was the only applicable

sentencing statute. However, the trial court did not impose the sentence mandated by

that statute. Instead, the trial court converted an indefinite sentence required by statute

into a de facto definite sentence, and in so doing, it exceeded its sentencing authority.

See State v. Duncan, 2d Dist. Clark No. 2016-CA-77, 2017-Ohio-8103, ¶ 14. Therefore,

we find O’Halloran’s assignment of error well-taken and conclude the trial court erred in

sentencing.

      {¶ 10} We next address the State’s assertion that the trial court should impose

consecutive sentences regarding all five convictions on remand, for an aggregate

sentence of 38 years to life, of which 38 years is mandatory. In support, the State argues

that such a sentence is permissible because the trial court made the requisite findings for

the imposition of consecutive sentences. We disagree.

      {¶ 11} “Sentences based on an error, including sentences in which a trial court

fails to impose a statutorily mandated term, are voidable if the court imposing the

sentence has jurisdiction over the case and the defendant.” State v. Henderson, 161
                                                                                          -5-


Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 1. Henderson further explained that

“[a] judgment or sentence is void only if it is rendered by a court that lacks subject-matter

jurisdiction over the case or personal jurisdiction over the defendant.” Id. at ¶ 34. Thus,

when the sentencing court has jurisdiction to act, sentencing errors “render the sentence

voidable, not void, and the sentence may be set aside if successfully challenged on direct

appeal.” State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 42.

       {¶ 12} Here, there is no dispute that the trial court had subject matter jurisdiction

over O’Halloran's case and had personal jurisdiction over him. See Smith v. Sheldon,

157 Ohio St.3d 1, 2019-Ohio-1677, 131 N.E.3d 1, ¶ 8 (“[A] common pleas court has

subject-matter jurisdiction over felony cases.”). There is also no question that the court

had personal jurisdiction. See Johnson v. Geauga Cty. Court of Common Pleas, 11th

Dist. Geauga No. 2014-G-3206, 2015-Ohio-210, ¶ 11 (“[P]ersonal jurisdiction exists when

the defendant has been properly served with the indictment.).           Thus, O’Halloran's

sentence could only be challenged by an objection made at the sentencing hearing or on

direct appeal. Henderson at ¶ 27, 40, 43.

       {¶ 13} App.R. 3(C)(1) provides that “[a] person who intends to defend a judgment

or order against an appeal taken by an appellant and who also seeks to change the

judgment or order or, in the event the judgment or order may be reversed or modified, an

interlocutory ruling merged into the judgment or order, shall file a notice of cross appeal

within the time allowed by App.R. 4.” The State did not file an appeal or cross-appeal

seeking to challenge the sentence imposed for the rape convictions or the trial court’s

erroneous conclusion that it could not consider consecutive sentences as to the rape

counts. Thus, the State cannot challenge the issue of consecutive sentencing on appeal.
                                                                                         -6-


Further, the trial court did not make the required consecutive findings as to the three rape

sentences. Instead, the court only made the consecutive findings so that the importuning

and gross sexual imposition sentences could be served consecutively to each other and

to the rape sentence.

       {¶ 14} Based upon the foregoing, O’Halloran’s sole assignment of error is

sustained.



                                       III.   Conclusion

       {¶ 15} O’Halloran’s assignment of error having been sustained, the trial court's

judgment of August 6, 2020, is reversed, and the matter is remanded for resentencing in

accordance with this opinion.



                                     .............



DONOVAN, J. and WELBAUM, J., concur.



Copies sent to:

Marcy A. Vonderwell
April Campbell
Successor to Hon. Stephen Wolaver